UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February AMERICAN BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 0-51500 55-0897507 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 365 Broad Street, Bloomfield, New Jersey 07003 (Address of Principal Executive Offices) (Zip Code) (973) 748-3600 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On February 27, 2008, the Registrant issued a press release announcing a cash dividend of $0.04 per share to stockholders of record as of March 12, 2008 payable on or about March 26, 2008.
